                           UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:                                                 :         CHAPTER 7
                                                       :
MECHANICSBURG FITNESS, INC.                            :         BANKRUPTCY NO.: 1:16-bk-01897-HWV
d/b/a Gold’s Gym,                                      :
                  DEBTOR                               :
                                                       :
JOYCE S. WHITELEY,                                     :
                OBJECTOR                               :
                                                       :
                  v.                                   :         {Nature of Proceeding: Objection to Proof
                                                       :         of Claim No. 1 (Hildebrand) (Doc. #74) and
SUSAN J. HILDEBRAND,                                   :         Objection to Proof of Claim No. 2 (Keefer)
                 CLAIMANT                              :         (Doc. #73)}
     and                                               :
KEVIN E. KEEFER,                                       :
                 CLAIMANT                              :

                                                     OPINION

         This matter comes before the court on two separate but substantively similar objections

filed by Joyce S. Whiteley1 to Proofs of Claim filed by Susan J. Hildebrand and Kevin E. Keefer

(the “Objections”). Hildebrand and Keefer (the “Claimants”) are represented by common counsel

and have filed identical responses to the Objections. The Chapter 7 Trustee has also filed a

response.2 While perhaps not entirely unprecedented, the Chapter 7 Trustee has postured himself

in the rare position of joining with the Claimants in their common defense to the Objections. In re

Quintero, 513 B.R. 127, 134 (Bkrtcy. D.NM 2014).




1
  By an Opinion and Order both dated Novembers 2, 2018, the court found that Whiteley was a party in interest and
therefore authorized pursuant to 11 U.S.C. § 502(a) to object to the subject proofs of claim.
2
  The Trustee’s responses at Doc. #75 - #76 request the Court to enter an Order denying or dismissing the objections.
However, the Trustee clarified his position at the hearing by indicating that he really wasn’t challenging the objections
to the claims but, rather, was supporting the claims. Hr’g. Tr. 18:10-20 Jan. 8, 2019, ECF No. 82.




Case 1:16-bk-01897-HWV                Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                              Desc
                                      Main Document    Page 1 of 18
                                              I.       Jurisdiction

         This court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1334(b).

This is a core proceeding pursuant to 28 U.S.C. §§ 151, 157(b)(2)(A) and 157(b)(2)(B). Venue is

proper pursuant to 28 U.S.C. §1409(a).

                         II.      Factual Background and Procedural History

         Mechanicsburg Fitness, Inc. d/b/a Gold’s Gym (the “Debtor”) is a Pennsylvania

corporation formed by Whiteley prior to March 15, 2004. The Debtor was formed for the purpose

of operating a fitness center located in Camp Hill, Pennsylvania (the “Fitness Center”). To

facilitate this purpose, the Debtor entered into two independent contractor personal trainer

agreements (the “Agreements”) with the Claimants on March 15, 2004.3                             Pursuant to the

Agreements, the Claimants were authorized to conduct business and to provide services to clients

and members of the Debtor’s Fitness Center. The “term” of each Agreement is set by the first

sentence of paragraph five therein (the “Term”), which also requires the Debtor to assign each

Agreement to a new owner or operator if certain conditions are met. The first sentence of

paragraph five reads as follows:

         The term of this Agreement shall be for so long as the Club remains in business, and
         shall be assigned by Club to any new owner or operator in the event of a sale, transfer
         or other change of control in the ownership or operation of the Club.

See Hr’g. Tr. Ex.’s C-1 and C-2 ¶5. The Debtor and the Claimants appear to have substantially

performed under the Agreements for the next ten years without relevant incident.

         On September 4, 2014, the Debtor entered into an asset purchase agreement with

Linglestown Family Fitness (“Linglestown”) pursuant to which the Debtor agreed to sell its assets

to Linglestown.        Settlement on the sale of the Debtor’s assets appears to have occurred


3
  All parties agree that the Claimants were not employees of the Debtor but, rather, were providing services as
independent contractors. See Hr’g. Tr. 33-36, Jan. 8, 2019, ECF No. 82.

                                                         2


Case 1:16-bk-01897-HWV               Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                              Desc
                                     Main Document    Page 2 of 18
contemporaneous with execution of the asset purchase agreement (“Settlement”). The Debtor did

not assign the Agreements to Linglestown at Settlement. Nearly four months later, on December

31, 2014, the Claimants filed a civil complaint (the “State Court Complaint”) against the Debtor

in the Cumberland County Court of Common Pleas (the “State Court Matter”). In the State Court

Complaint, the Claimants assert that the Debtor breached the Agreements by failing to assign them

to Linglestown at Settlement as required by paragraph five therein, and that the breach caused

them damages for which they were entitled to recovery. The Debtor responded by filing

preliminary objections to the State Court Complaint, which were overruled without opinion on

April 29, 2015. Thereafter, the Debtor filed an answer with new matter to the State Court

Complaint, to which the Claimants responded. The Debtor filed bankruptcy before the State Court

Matter could proceed further. The Trustee was appointed and a section 341 meeting date was set.

       Following the conclusion of the section 341 meeting, the Trustee filed a Notice of Change

from a No Asset Case to an Asset Case (the “Asset Notice”). The Asset Notice instructed creditors

to file a proof of claim on or before October 6, 2017 if they wished to share in the distribution of

funds. Three timely claims were filed in response to the Asset Notice. The first was filed by

Hildebrand asserting a general unsecured claim in the amount of $130,950.00 (the “Hildebrand

Claim”). The basis of the Hildebrand Claim is breach of the Agreements arising from the same

facts and circumstances asserted in the State Court Complaint. The second claim was filed by

Keefer asserting a general unsecured claim in the amount of $283,240.00 on similar grounds as

the Hildebrand Claim (the “Keefer Claim”). The third and final claim was filed by Whiteley

asserting a general unsecured claim in the amount of $1,973,856.21 for money loaned (the

“Whiteley Claim”).




                                                 3


Case 1:16-bk-01897-HWV         Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                 Desc
                               Main Document    Page 3 of 18
        On January 19, 2018, Whiteley filed a Motion Seeking Leave to Object to the Hildebrand

and Keefer Proofs of Claim (the “Motion Seeking Leave”), to which the Trustee responded (the

“Response”). On April 25, 2018, the Trustee filed an adversary complaint pursuant to sections

548 and 550 naming Whiteley as Defendant (the “Adversary Complaint”). On June 26, 2018, a

hearing on the Motion Seeking Leave and the Response thereto was held after which the matter

was taken under advisement.

        On November 2, 2018, this court entered an order granting the Motion Seeking Leave and

authorizing Whiteley to file objections to the Hildebrand and Keefer Claims (collectively, the

“Claims”). Whiteley filed her Objections on November 6, 2018. The Claimants and the Trustee

responded to the Objections and a hearing was held on January 8, 2019. Following that hearing,

the parties were invited to submit briefs and legal memoranda on the matter, which they have

done.4 This matter is now ripe for a decision.

                                               III.   Discussion

        In her Objections and supporting memorandum, Whiteley advances three primary

arguments to support her request to disallow the Claims in their entirety. First, Whiteley argues

that the Agreements were terminable at will under Pennsylvania law and that they were therefore

automatically and properly terminated at Settlement. Second, and in the alternative, Whiteley

argues impossibility of performance as a defense to the enforceability of the assignment language

found in paragraph five of the Agreements. Third, Whiteley argues that the Debtor was excused

from performance under the Agreements because of a prior breach by each Claimant. For the




4
 Memorandum of Joyce S. Whiteley (ECF No. 83) (the “Whiteley Memorandum”); Memorandum of Susan J.
Hildebrand and Kevin E. Keefer (ECF No. 84) (the “Claimants’ Memorandum”); and Trustee’s Brief Regarding
Whiteley’s Objection to Claims of Susan J. Hildebrand and Kevin E. Keefer (ECF No. 85) (the “Trustee’s Brief”).

                                                        4


Case 1:16-bk-01897-HWV              Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                         Desc
                                    Main Document    Page 4 of 18
reasons that follow, the court will sustain the Objections to the Claims after consideration of

Whiteley’s first argument, though it will do so on separate grounds.

       Whiteley’s chief argument is that the Term of each Agreement is indefinite and therefore

terminable at will under Pennsylvania law.         In support of her position, Whiteley cites to

Pennsylvania case law for the general rule “that when a contract provides that one party shall

render services to another . . . but does not specify a definite time or prescribe conditions which

shall determine the duration of the relation, the contract may be terminated by either party at will.”

Cummings v. Kelling Nut Co., 84 A.2d 323, 325 (Pa. 1951). Because the Agreements are

terminable at will, argues Whiteley, they were automatically terminated without breach at

Settlement. Not surprisingly, the Claimants and the Trustee disagree. Here, the Claimants and the

Trustee contend that the Term of each Agreement is not indefinite as argued by Whiteley, and

therefore the Agreements are enforceable as written. Because the Term of each Agreement is

enforceable, the Debtor breached both of them when it failed to assign them to Linglestown at

Settlement. The damages flowing from this breach form the basis of each Claim.

       In the alternative, the Claimants and the Trustee argue that even if the Term of each of the

Agreements is found to be indefinite, Whiteley’s assertion that they are therefore terminable at

will “is an oversimplification of Pennsylvania contract law.” Claimants' Memo. 2, ECF No. 84.

Instead, they argue that the applicable standard under Pennsylvania law for the interpretation of a

contract that does not specify a definite term is to construe the term as being “for a reasonable

time.” Id. In support of this position, the Claimants and the Trustee cite to Pennsylvania case law

for the proposition that “[i]n general, a contract for an indefinite period will be construed to be for

a ‘reasonable time or terminable at will unless the intention of the parties can be ascertained.’”

Wyeth Pharmaceuticals, Inc. v. Borough of West Chester, 126 A.3d 1055, 1064 (Pa. Commw.



                                                  5


Case 1:16-bk-01897-HWV          Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                  Desc
                                Main Document    Page 5 of 18
2015) (citing Major v. Flock Brewing Co., 2 Pa. D&C 2d 496, 500 (Lycoming Ct. Com.Pl. 1954).

Under this standard, and the facts presented here, the Claimants and the Trustee submit that this

court can readily ascertain that the parties intended for each Agreement to remain in effect as long

as a club (presumably a “Gold’s Gym”) remained in business at that particular location, even if

the current owner of the club sold it to another party. Trustee’s Br. 4, ECF No. 85.

       It is not surprising to observe that the positions taken by the opposing parties in this matter

are mutually exclusive and cannot both simultaneously be correct. What is surprising, however,

is that examination of the Agreements within the context of Pennsylvania case law reveals that the

positions argued here are not helpful to a proper resolution of this matter. This court finds that the

clear and unambiguous language of each Agreement establishes that the duty to transfer the

Agreements was not triggered by Settlement on September 4, 2014. Because of this, the Debtor

did not breach the Agreements by failing to assign them at that time. Since there was no breach,

there can be no damages due to the Claimants under the Agreements and the Objections must

therefore be sustained.

        It is well settled under Pennsylvania law that the “paramount goal of contract interpretation

is to determine the intent of the parties.’” American Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d

575, 587 (3d Cir. 2009) (quoting Garden State Tanning, Inc. v. Mitchell Mfg. Group, Inc., 273

F.3d 332, 335 (3d Cir. 2001) (citation omitted)). It is equally resolved that Pennsylvania contract

law begins with the firmly settled principle that “the intent of the parties to a written contract is

contained in the writing itself.” Krizovensky v. Krizovensky, 624 A.2d 638, 642 (Pa. Super. Ct.

1993) (citing Steuart v. McChesney, 444 A.2d 659, 661 (Pa. 1982)). Where the words are clear

and unambiguous, the intent of the parties must be determined from “the express language of the

agreement” and there is no need to resort to extrinsic aids or evidence. Steuart, 444 A.2d at 661.



                                                  6


Case 1:16-bk-01897-HWV          Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                  Desc
                                Main Document    Page 6 of 18
Indeed, “the focus of interpretation is upon the terms of the agreement as manifestly expressed,

rather than as, perhaps, silently intended.” Id. A contractual provision is ambiguous under

Pennsylvania law only where the disputed language “is reasonably or fairly susceptible of different

constructions and is capable of being understood in more senses than one.” Samuel Rappaport

Family Partnership v. Meridian Bank, 657 A.2d 17, 21–22 (Pa. Super. Ct. 1995) (quoting Z & L

Lumber Co. of Atlasburg v. Nordquist, 502 A.2d 697, 700 (Pa. Super. Ct. 1985)). A writing is also

ambiguous when it is “obscure in meaning through indefiniteness of expression or has a double

meaning.” Id.

       As a preliminary matter, therefore, courts interpreting a writing must determine which

category it falls into—clear or ambiguous. Allegheny Int'l, Inc. v. Allegheny Ludlum Steel Corp.,

40 F.3d 1416, 1424 (3d Cir. 1994). The Supreme Court of Pennsylvania has identified two kinds

of ambiguity: (1) patent ambiguity; and (2) latent ambiguity. The former appears on the face of

the writing and “arises from the defective, obscure, or insensible language used” while the latter

arises from “extraneous or collateral facts which make the meaning of a written agreement

uncertain although the language thereof, on its face, appears clear and unambiguous.” Id. (quoting

Steuart, 444 A.2d at 663) (internal quotations and citations omitted).

       With the above framework in mind, the court turns to the first sentence of paragraph five

of each Agreement. As stated above, the language found here sets the Term of the Agreements

and governs the conditions under which the Debtor has a duty to assign them, if at all:

       The term of this Agreement shall be for so long as the Club remains in business, and
       shall be assigned by Club to any new owner or operator in the event of a sale, transfer
       or other change of control in the ownership or operation of the Club.

See Hr’g. Tr. Ex.’s C-1 and C-2 ¶5. Initially, the court detects no language in the above provision

that could be reasonably susceptible of different constructions or that is capable of being



                                                 7


Case 1:16-bk-01897-HWV         Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                   Desc
                               Main Document    Page 7 of 18
understood in more than one sense. The court does observe, however, that the word “Club” is

capitalized and could therefore have some specific or defined meaning within the context of its

use.5 Review of each Agreement reveals that it does. The introductory paragraph of each

Agreement defines the word “Club” as “Mechanicsburg Fitness Inc., d/b/a Gold’s Gym.” As a

defined term, the language “Mechanicsburg Fitness Inc., d/b/a Gold’s Gym” can therefore be

substituted for the word “Club” each time it appears in the Agreements. Rewriting the provision

in this manner will assist the court with its determination of whether the writing is clear or

ambiguous. Doing so yields a provision that reads as follows:

         The term of this Agreement shall be for so long as Mechanicsburg Fitness Inc., d/b/a
         Gold’s Gym remains in business, and shall be assigned by Mechanicsburg Fitness
         Inc., d/b/a Gold’s Gym to any new owner or operator in the event of a sale, transfer
         or other change of control in the ownership or operation of Mechanicsburg Fitness
         Inc., d/b/a Gold’s Gym.

The language of this provision is not ambiguous, defective, obscure, or insensible. Nor are there

any extraneous or collateral facts in this case which make the meaning of the provision uncertain

even though its language is clear and unambiguous. Because of this, the intent of the parties can

clearly be determined from the express language of the provision itself and there is no need to

resort to extrinsic aids or evidence.

         According to the plain language of the controlling provision above, the Claimants must

prove two legal issues to establish a basis for their Claims against the Debtor. First, they must

prove that the Term of each Agreement was in effect at the time of Settlement. Second, they must




5
  The word “Agreement” is also capitalized in the provision. However, given the context of this word within the
provision specifically, and within the Agreements as a whole, this court does not consider its meaning to be subject to
different constructions or that it is capable of being understood in more than one sense. It clearly means the Agreement
within which the word is found.

                                                           8


Case 1:16-bk-01897-HWV                Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                             Desc
                                      Main Document    Page 8 of 18
prove that the Debtor6 was obligated to assign each Agreement to Linglestown at Settlement, and

that it failed to do so. The court will address these legal issues in the order presented.

         A.       THE TERM OF EACH AGREEMENT WAS IN EFFECT AT SETTLEMENT

         The issue presented here is whether the Term of each Agreement was in effect at

Settlement. The language controlling this issue is found in the first part of the first sentence of

paragraph five of the Agreements, which reads as follows:

         The term of this Agreement shall be for so long as Mechanicsburg Fitness Inc.,
         d/b/a Gold’s Gym remains in business . . .

The above language is clear. To establish that the Agreements were in effect at the time of

Settlement the Claimants need only prove that the Debtor remained in business at the time of

Settlement, and that the Agreements had not otherwise been terminated. The court will address

each of these issues in turn.

                  1.       The Debtor Remained in Business

         While it is true that no one has affirmatively stated that the Debtor was in business at the

time of Settlement, it is equally true that no one has even hinted that it was not. For example,

Whiteley testified that she took great care to avoid giving the members any reason to think that the

Fitness Center might close because she was concerned that “if rumors had started to swirl around

about the gym going out of business, it could very well have been a self-fulfilling situation.” Hr’g.

Tr. 68:10-21 Jan. 8, 2019, ECF No. 82. For the same reason, Whiteley also testified that she did

not tell the Claimants that she was actively seeking buyers of the assets because “[i]t is astonishing

how quickly rumors about the imminent closing of a gym can affect cancellations, make other

people nervous.” Tr. 73:1-15. This testimony supports a finding that Whiteley did not cease


6
  The Debtor in this case is identified on the voluntary chapter 7 petition as “Mechanicsburg Fitness, Inc., d/b/a
Gold’s Gym.” Therefore, the designations of “Mechanicsburg Fitness, Inc., d/b/a Gold’s Gym” and “Debtor” are
interchangeable.

                                                          9


Case 1:16-bk-01897-HWV               Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                           Desc
                                     Main Document    Page 9 of 18
operations prior to Settlement because she believed that doing so would cause irreparable harm to

the business and would interfere with her ability to find a buyer. Indeed, a review of the Transcript

establishes that there is other evidence to support this finding.7

        Having established that the Debtor remained in business up to the time of Settlement, the

court will now examine whether the Agreements had otherwise been terminated by any party prior

to Settlement.

                 2.       The Agreements were not Terminated Prior to Settlement

        Whiteley admits that she did not terminate the Agreements prior to Settlement because

doing so “might spark a member backlash that could possibly take us under that key membership

total that could literally bring the business to a halt.” Hr’g. Tr. 54:22-25; 55:1; 68:13-21, Jan. 8,

2019, ECF No. 82.8 This testimony supports a finding that the Agreements had not been

terminated by Whiteley prior to Settlement. Likewise, a review of the record demonstrates that

the Claimants did not terminate the Agreements at any time. Indeed, such a termination has never

been alleged.

        Based upon the foregoing observations, this court has little difficulty finding that the

Agreements were in effect at the time of Settlement because the Debtor remained in business at

that time and the Agreements had not otherwise been terminated by any party. Next, the court will

consider the second legal issue regarding whether the Debtor was obligated to assign the

Agreements to Linglestown at Settlement.




7
  See Tr. 81:13-16; 82:9 (Amy Wolf testimony); Tr. 47:12-14 (Whiteley testimony); Tr. 86:17-24; 87:1-3
(Hildebrand testimony).
8
  See also Tr. 68:11-12 (Whiteley testifying regarding other concerns about terminating the agreements).

                                                        10


Case 1:16-bk-01897-HWV              Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                        Desc
                                    Main Document    Page 10 of 18
         B.       THE DEBTOR’S OBLIGATION TO ASSIGN THE AGREEMENTS

         The court concludes that the Debtor was not obligated to assign either of the Agreements

to Linglestown at Settlement because the conditions required to trigger that obligation were not

met. The conditions necessary to trigger the duty to assign the Agreements are set forth in the

second part of the first sentence of paragraph five therein, which provides that each Agreement:

          . . . shall be assigned by Mechanicsburg Fitness Inc., d/b/a Gold’s Gym to any new
         owner or operator in the event of a sale, transfer or other change of control in the
         ownership or operation of Mechanicsburg Fitness Inc., d/b/a Gold’s Gym.

Once again, the court finds the above language clear and unambiguous. To establish that the

Debtor had an obligation to assign the Agreements to Linglestown at Settlement, the Claimants in

this case must show that Settlement resulted in either a new owner of the Debtor or a new operator

of the Debtor. To prove the existence of a new owner, the Claimants must establish that Settlement

was an “event of a sale, transfer or other change of control in the ownership . . . of the [Debtor].”

Failing that, the Claimants must prove the existence of a new operator by demonstrating that

Settlement was an “event of a sale, transfer or other change of control in the . . . operation of the

[Debtor].” In the absence of proof of one of these two events, however, there can be no new owner

or operator of the Debtor following Settlement and the conditions necessary to trigger the Debtor’s

duty to assign the Agreements will not be met.

         With this context in mind, the court will now examine the transaction between the Debtor

and Linglestown to determine if either of the above events occurred.9




9
  Much of the analysis that follows would not be necessary if the September 4, 2014 agreement controlling the
transaction between the Debtor and Linglestown had been entered into the record. The terms of this agreement define
the nature and extent of the transaction between those parties and presumably would be helpful to this court. Because
of this, it is odd that no one sought to enter this agreement into the record.

                                                         11


Case 1:16-bk-01897-HWV              Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                            Desc
                                    Main Document    Page 11 of 18
               1.      Sale, Transfer or other Change of Control in Ownership of Debtor

       The issue presented here is whether Settlement resulted in a new owner of the Debtor. To

prove this, the Claimants must establish that Settlement was “an event of a sale, transfer or other

change of control in the ownership . . . of the [Debtor].” See Hr’g. Tr. Ex.’s C-1 and C-2 ¶ 5.

After reviewing the record, this court finds that Settlement was not such an event because it did

not result in the sale, transfer or other change of control in the stock of the Debtor.

       Stock is the ownership element in a business corporation. It is usually divided into shares

which are represented by transferable stock certificates. The holders of these stock certificates are

called shareholders and they are the owners of the corporation. The only way to sell, transfer or

otherwise change the control of the ownership in a corporation, then, is through a sale, transfer or

other change of control in the stock of that corporation. This is commonly referred to as a stock

transaction. Since the buyer in a stock transaction is purchasing the ownership element of the

seller corporation (or a portion thereof), the buyer generally assumes all the assets and liabilities

of the seller corporation, and often takes over operation of same. Review of the record in this case,

however, establishes that nothing of the kind occurred here.

       Consider Whiteley’s testimony at the January 8, 2019 hearing on her Objections. When

Whiteley was asked to state her relationship to the Debtor, she responded, “I am the sole

shareholder of Mechanicsburg Fitness.” Hr’g. Tr. 38:8, Jan. 8, 2019, ECF No. 82. This testimony

allows the court to infer that Whiteley was the sole shareholder of the Debtor prior to Settlement,

and that she remained the sole shareholder of the Debtor following Settlement. In this sense, the

court finds it significant that no one challenged Whiteley’s testimony on this issue at the hearing,

or at any time thereafter. The court finds it equally significant that there is no evidence in the

record contradicting her testimony in this regard.



                                                  12


Case 1:16-bk-01897-HWV          Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                 Desc
                                Main Document    Page 12 of 18
        To the contrary, the evidence in this case supports a finding that the transaction between

the Debtor and Linglestown was not a stock transaction at all and that it was instead an asset

transaction. In a typical asset transaction, the seller’s shareholders retain possession of the stock

and the buyer purchases individual assets of the company, such as equipment, fixtures, leaseholds,

licenses, goodwill, trade secrets, trade names, telephone numbers, and inventory. Since the buyer

in an asset sale is not purchasing the ownership interests of the company, the buyer generally does

not assume any liabilities of the seller and does not become an owner or operator of the selling

company. The weight of the evidence in this case establishes that this is precisely what happened

here.

         Consider again Whiteley’s testimony at the hearing on her Objections. At that hearing,

Whiteley testified that following Settlement with Linglestown, “there were no assets remaining in

my company to provide a venue for the training . . . I no longer had a lease for the facility, I no

longer had equipment, I no longer had computers that could check people in. All of the assets were

transferred or were purchased under the sales agreement.” Hr’g. Tr. 56:6-11 Jan. 8 2019. (ECF

No. 82). This testimony supports a finding that the Debtor sold substantially all its assets to

Linglestown and that it retained insufficient assets to remain in business following Settlement.

Such a finding is further supported by additional statements made by the Trustee 10 as well as

statements made by Whiteley,11 none of which were objected to by the Claimants or by the Trustee.


10
   See Adv. Compl. ¶ 7 (Trustee asserts that Linglestown signed a judgment note “in partial payment of the purchase
price for the sale of assets.” (emphasis added)); Adv. Compl. ¶ 24 (Trustee claims the Debtor “sold all of its assets
and assigned its lease of the club premises to Linglestown.”) (emphasis added); Adv. Compl. ¶ 6 (Trustee describes
the agreement as an “Asset Purchase Agreement . . . pursuant to which Mechanicsburg Fitness sold its business, its
business equipment, and all other assets to Linglestown.”) (emphasis added).
11
   See Tr. 53:11-12 (Whiteley references the transaction as an “asset sale”); See Tr. 55:2 (Whiteley references
Linglestown as “the prospect, who ultimately did buy the assets of the club”); See Tr. 56:10-11 Jan. 8 2019 (Whiteley
testifies that “[a]ll of the assets were transferred or were purchased under the sales agreement.”); See Tr. 58:11-13
(Whiteley testifies that Wolf served as the Debtor’s “business manager for pretty much the whole time leading up to
the asset sale.”).


                                                        13


Case 1:16-bk-01897-HWV              Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                            Desc
                                    Main Document    Page 13 of 18
        The foregoing analysis allows the court to make two important findings of fact. First, the

transaction between the Debtor and Linglestown was not a stock transaction.                      Second, the

transaction was an asset sale that involved the sale of substantially all the Debtor’s assets, leaving

the Debtor with insufficient assets to remain in business following Settlement. The consequence

of these findings is significant. Initially, it allows the court to conclude that the Debtor ceased

doing business at the moment of Settlement and that the Term of the Agreements therefore expired

at that time. In addition, it means that Settlement was not an event of a sale, transfer or other

change of control in the ownership of the Debtor because it did not result in the sale, transfer or

other change of control in the stock of the Debtor. Therefore, it is impossible for this court to

conclude that Settlement resulted in a new owner of the Debtor.

        Having established that Settlement did not result in a new owner of the Debtor, the court

will now examine the second issue of whether Settlement resulted in the installation of a new

operator of the Debtor.

                 2.      Sale, Transfer or other Change of Control in Operation of Debtor

        The issue presented here is whether Settlement resulted in a new operator of the Debtor.

To prove this, the Claimants must establish that Settlement was “an event of a sale, transfer or

other change of control in the . . . operation of the [Debtor].” See Hr’g. Tr. Ex.’s C-1 and C-2 ¶ 5.

After reviewing the record, this court finds that Settlement was not an event of a sale, transfer or

other change of control in the operation of the Debtor because Whiteley exerted the sole possession

of control over the Debtor both before and after Settlement.

        Here, the court understands the word “operation” as used here to mean the “exertion of

possession of control over something.”12 Accordingly, to prove the existence of a new operator of


12
  The word “operation” is a noun that means “an exertion of power or influence.” Merriam-Webster’s Collegiate
Dictionary (11th Ed.) (1581) (2003). The word “power” is a noun that means “possession of control, authority, or

                                                      14


Case 1:16-bk-01897-HWV             Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                        Desc
                                   Main Document    Page 14 of 18
the Debtor, the Claimants must establish that Settlement was an event of a sale, transfer or other

change of the exertion of possession of control over the Debtor. Review of the record in this case,

however, establishes that no such event occurred here because Whiteley exerted the sole

possession of control over the Debtor both before and after Settlement. To establish this, the court

examines the exertion of control over the Debtor during the relevant time periods in chronological

order.

                            a.       Control over Debtor Prior to Settlement

         The record establishes that Whiteley exerted sole possession of control over all aspects of

the Debtor prior to Settlement. This possession of control over the Debtor extended not only to

the Fitness Center as the Debtor’s business, but also to the Debtor itself as a corporate entity. To

begin with, the court returns to Whiteley’s testimony at the January 8, 2019 hearing on her

Objections. When asked if she had any role in the operation of the Debtor, Whiteley responded

that she was forced to “step in” in as the “operating partner” around December 2004, after she

bought out her partner’s interest in the Debtor. See Tr. 38:1-17.13 This unchallenged testimony is

important because it supports a finding that Whiteley, in addition to being the sole shareholder of

the Debtor, was also the Debtor’s sole operating partner after December 2004.14 A review of the

record confirms this finding and also establishes that Whiteley remained the sole operating partner

until April 29, 2016, the date this case was filed.




influence over others.” Id. Combining these definitions reveals that the meaning of the word “operation” as used in
paragraph five of the Agreements means “an exertion of the possession of control or authority over the Debtor.”
13
   (“Initially I was a silent investor in the corporation, and I had a partner who was to be the operating partner. The
relationship between the two of us soured . . . and I had to step in without much preparation . . . [s]o I became . . . the
operating partner.”); Tr. 40:15-24 (“the falling out that I had with my partner occurred over the Christmas holiday at
the end of December of 2014.”); Tr. 42:23-25 (“My partner said no deal; we’re walking and then . . . I and the company
bought them out.”).
14
   Here, the court considers the words “operating partner” to be synonymous with the person exerting possession of
control over the Debtor.

                                                           15


Case 1:16-bk-01897-HWV                Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                                Desc
                                      Main Document    Page 15 of 18
        For example, the testimony provided in this case proves that Whiteley exerted sole control

over employment decisions of the Debtor as evidenced by her decision to authorize the hiring of

in-house trainers. See Tr. 44:17-18. She also authorized and controlled the recruitment, retention

and oversight of the Claimants. Tr. 41:8-2, 52:1-25, 93:13-25, 94:1-20. In addition, the testimony

establishes that Whiteley exerted sole control over the financial aspects of the Debtor as evidenced

by her authorization and control of the Debtor’s construction contract and financing efforts. Tr.

42:1-7. She was also solely responsible for the marketing and sale of the Debtor’s assets in the

years leading up to Settlement. Tr. 52:25; 53:1-25; 55:2-11. Finally, the record shows that

Whiteley possessed and exerted sole control over the operation of the Fitness Center itself,

including her decision to set higher certification standards for her trainers than those of other clubs,

and to install procedures to track proper liability insurance, liability waiver retention, and updated

client lists. Tr. 45-46.15 This evidence, and other evidence in the record not cited here, proves that

Whiteley unquestionably exerted sole control and authority over all aspects of the Debtor prior to

and up to the time of Settlement.

                         b.       Control over Debtor After Settlement

        The evidence here also verifies that Whiteley continued to exert the sole possession of

control and authority over the Debtor after Settlement. For example, Whiteley, as president of the

Debtor, exerted sole control and authority over the Debtor’s assets by transferring a $250,000.00

judgment note from the Debtor to herself on December 29, 2014.16 The judgment note was the

Debtor’s only asset of value at the time of the transfer. Additionally, Whiteley clearly authorized

the Debtor to file the instant bankruptcy case as evidenced by her signature on the voluntary


15
   In addition, Ms. Whiteley tracked revenues, compared them to baseline target revenues obtained from workshops
she attended on management, and attempted to take corrective action when those target revenues were not met. Tr.
53:13-24; Tr. 54:1-13.
16
   See Adv. Compl. Ex. C.

                                                      16


Case 1:16-bk-01897-HWV             Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                        Desc
                                   Main Document    Page 16 of 18
chapter 7 bankruptcy petition. She has also continued to assert authority and control over the

Debtor to the extent allowed and required by the Bankruptcy Code since that time. For instance,

she signed the verification of the Bankruptcy Schedules filed in this matter on February 3, 2017 at

docket entry number 30, and she attended the section 341 meeting of creditors on behalf of the

Debtor on June 27, 2017. Importantly, there is no evidence in the record to indicate that Whiteley

shared this possession of control over the Debtor at any time subsequent to Settlement and prior

to the filing of the voluntary chapter 7 petition in this case.

        In view of these observations, this court finds that the substantial weight of the evidence

establishes that Whiteley exerted sole control and authority over all aspects of the Debtor both

before and after Settlement. The consequence of this finding is impactful. It establishes that

Settlement did not result in the installation of a new operator of the Debtor because it did not

represent an event of a sale, transfer or other change of control in the operation of the Debtor.

Settlement was not such an event because the transaction between the Debtor and Linglestown did

not alter the exertion of possession of control over the Debtor. In view of these observations, the

court concludes that Settlement did not result in the installation of a new operator of the Debtor.

        Before concluding, the court notes that it is clear from the pleadings, memoranda,

testimony, and other evidence that the parties did not anticipate the above findings and

conclusions. Perhaps they silently believed the word “Club” had a meaning other than the one

prescribed to it by the first paragraph of each Agreement. Exactly what was thought by the parties,

however, is not relevant here because the court finds the language of each Agreement clear and

unambiguous. Indeed, because it is clear and unambiguous, “the focus of interpretation [must be]

upon the terms of the agreement as manifestly expressed, rather than as, perhaps, silently

intended.” Steuart, 444 A.2d at 661.



                                                  17


Case 1:16-bk-01897-HWV          Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                Desc
                                Main Document    Page 17 of 18
                                        IV.    Conclusion

       This court concludes that the Agreements were in effect at the time of Settlement because

the Debtor remained in business at that time and the Agreements had not otherwise been

terminated. This court further concludes, however, that the Debtor was not obligated to assign

either of the Agreements to Linglestown at Settlement because the conditions required to trigger

such an obligation were not met. The clear and unambiguous language of paragraph five of each

Agreement requires that a new owner of the Debtor, or a new operator of the Debtor, must be

installed as the result of an event of sale, transfer or other change of control in the ownership or

operation of the Debtor before an obligation to assign the Agreements is triggered. Because no

such event occurred, the Debtor was not obligated to assign the Agreements to Linglestown at

Settlement. Since the Debtor was not obligated to assign the Agreements to Linglestown at

Settlement, there can be no viable claim for damages resulting from the Debtor’s failure to do so.

The Objections will therefore be sustained.

       An appropriate order will follow.




       Dated: May 10, 2019                           By the Court,



                                                     Henry W. Van Eck, Bankruptcy Judge      (LS)




                                                18


Case 1:16-bk-01897-HWV         Doc 86 Filed 05/10/19 Entered 05/10/19 11:40:34                 Desc
                               Main Document    Page 18 of 18
